Citation Nr: 1713325	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  10-16 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a higher initial rating for residuals of traumatic brain injury (TBI), rated 10 percent prior to January 7, 2014.

3.  Entitlement to a higher rating for residuals of TBI rated 70 percent from January 7, 2014.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 2002 to January 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which granted service connection for residuals of a TBI with an initial 10 percent rating effective September 17, 2009; and service connection for PTSD with an initial 30 percent rating effective September 17, 2009.  Jurisdiction of the appeal is currently with the RO in Cheyenne, Wyoming.

In a July 2012 rating action, the evaluation of PTSD was increased to 30 percent, for the entire appeal period.  In a May 2014 rating action, the evaluation of residuals of a TBI was increased to 70 percent, effective January 7, 2014.  As the disability ratings were increased to an amount less than the maximum benefit allowed by law and regulation; the claims remain on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal was previously remanded by the Board in October 2013 and August 2016.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal.

2.  For the entire appeal period, the Veteran's TBI manifests in objective moderate loss of memory, attention, concentration, or executive function, resulting in moderate functional impairment, and equating to level 3 impairment but no higher; the other nine facets equate to a level of impairment less than 3. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for PTSD have not been met. 38 U.S.C.A. § 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.16, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for an initial 70 percent rating, but no higher, for residuals of a TBI have been met prior to January 7, 2014.  38 U.S.C.A. § 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.16, 4.124a, Diagnostic Code 8045 (2016).

3.  The criteria for a rating in excess of 70 percent for residuals of a TBI have not been met from January 7, 2014.  38 U.S.C.A. § 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.16, 4.124a, Diagnostic Code 8045 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).

The appeal arises from a disagreement with the disability ratings initially assigned after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  There is no indication that the Veteran receives disability benefits from the Social Security Administration (SSA).

The Veteran was provided VA medical examinations in November 2009, April 2012, July 2012, January 2014, April 2014, April 2016, and June 2016.  Considered together, the examinations, along with the medical opinions, are sufficient evidence for deciding the claims.  Considered together, the reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II. Increased Ratings

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  


A.  Evaluation of PTSD

Legal Framework

The Veteran's PTSD has been evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  

Under the General Rating Formula, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more often than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

The rating of psychiatric disorders is ultimately based upon their resultant level of occupational and social impairment.  38 C.F.R. § 4.130; Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (2013).  The evaluation, however, is symptom-driven, meaning that the symptomatology should be the fact-finder's primary focus in determining the level of occupational and social impairment.  Vazquez-Claudio, 713 F.3d at 116-17.  This includes consideration of the frequency, severity, and duration of those symptoms.  38 C.F.R. § 4.126(a); Vazquez-Claudio, 713 F.3d at 117.  Significantly, however, the symptoms enumerated in the rating criteria are merely examples of those that would produce such level of impairment; they are not exhaustive.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the Board finds that the Veteran suffers from symptoms of similar severity, frequency, and duration that cause occupational and social impairment equivalent to that which would be produced by the specific symptoms enumerated in the rating criteria, then the appropriate equivalent rating will be assigned.  38 C.F.R. 4.21; Mauerhan, 16 Vet. App. at 443; see also Vazquez-Claudio, 713 F.3d at 117.  

Facts and Analysis

An October 2008 social work outpatient note shows that the Veteran sought medical care for his psychiatric problems.  PTSD and TBI screens were positive.  The Veteran was verbal, cooperative, and reported feelings of anxiety, depression, and feeling overwhelmed.  He denied suicidal ideation.  He related an incident where there was a mudslide in [city, state] that involved children.  The incident triggered a traumatic memory of an event he witnessed in Iraq, and this caused him to be up all night. 

In August 2009, the Veteran sought psychiatric treatment through VA; he was referred to the clinic by a social worker and he also stated that his wife encouraged him to seek treatment.  His primary complaints were nightmares and events that occur during the daytime that evoke overwhelming emotions.  He presented appropriately groomed and casually dressed.  Facial expressions were attentive; body movement was normal; speech was even and spontaneous; ability to relate was normal; affect was appropriate; mood was eurythmic and he denied feelings of hopelessness/helplessness; he was oriented in all four spheres; his thought content was clear, relevant, and linear; insight was good; and judgment was appropriate.  He reported hypervigilance; exaggerated startle response; difficulty with large crowds; disrupted sleep due to nightmares; intrusive memories, not always with an identifiable trigger; and memory impairment.  The Veteran was diagnosed with PTSD, and it was noted that the symptoms had been ongoing for more than a month.

An August 2009 social work outpatient note shows that the Veteran reported feelings of being numb, detached, avoidance, startle response, and nightmares.  He appeared at this appointment oriented in all spheres; he was also verbal and cooperative.

The record contains an October 2009 letter from a private licensed professional counselor.  The author wrote that he had seen the Veteran for three weekly individual outpatient sessions.  The Veteran appeared to each meeting on-time, cooperative, and oriented in all three spheres.  The author wrote that the Veteran's PTSD symptomatology included: recurrent distressing dreams of war-related trauma; flashbacks; intense psychological distress to internal or external cues that remind him of traumatic events; efforts to avoid thoughts and feelings associated with the trauma; feeling detached from others; restricted range of affect; inability to recall aspects of trauma incidents; nightmares; difficulty staying asleep; difficulty concentrating; hypervigilance; and exaggerated startle response.  The author wrote that these symptoms cause the Veteran significant distress at work, in his social interactions, and in his relationships.

In October 2009, the Veteran's spouse authored a letter in support of his claim.  She wrote of the mudslide incident involving children that triggered traumatic memories.  She reported that the incident caused the Veteran to walk around all night crying and fighting to get the memories out of his head.  She reported that the Veteran can become silent and withdrawn; when he has these sorts of flashbacks he cannot stop thinking about them.  She also related that the Veteran has nightmares and is physically active in his sleep.  He whimpers, moves, and talks/mumbles in his sleep.  The sleep talking/mumbling primarily references combat.

The Veteran underwent a VA examination in November 2009.  His chief complaint was nightmares, a couple times a week, with no recollection of them later.  He reported being unrested.  The Veteran related the mudslide incident involving children and stated that he otherwise does not really have any depression.  He also reported no perceptual distortion or suicidal or homicidal ideation.  He reported that he gets occasional flashbacks when something startles him.  He is hypervigilant and overly attentive; occasionally, when driving, he will swerve away from trash on the side of the road in order to avoid a potential explosion.  He reported that he does not like being "crammed in" and when he is in a public place he likes to stay near the door.

The examiner recorded PTSD symptomatology of: nightmares; flashbacks; avoidance; hyperarousal, including being hypervigilant in social settings, particularly when lots of people are present; exaggerated startle response; poor memory and difficulty with concentration; and unrestful sleep.

In terms of social functioning, it was noted that the Veteran has a good relationship with his wife and gets along with coworkers, supervisors, and friends.  He has been married since earlier in the year, and he and his wife are expecting their first born in six months.  He reported to having close friends in Minnesota, and that he also keeps in contact with a friend from the military who lives in Texas.  In terms of occupational functioning, the Veteran reported that he has never been fired from a job.  He moved around from city to city working in construction, following the availability of work.  He reported that he has performed well at work.  He reported that he has memory problems and that he has to write down measurements so that he does not forget them.  He reported that this makes him work slower but it has not been a problem with employers or coworkers.  

The examiner diagnosed the Veteran with PTSD, delayed onset, and assigned a Global Assessment Functioning (GAF) score of 62.  The examiner noted that the Veteran's memory problems and diminished concentration could be attributed to PTSD rather than residuals of a TBI.  The examiner wrote that PTSD symptoms result in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform tasks only during periods of significant stress.

In the March 2010 notice of disagreement, the Veteran reported that his memory problems impact his occupational functioning and lead to frustration.  He also reported that his coworkers purposefully startle him with loud noises on work sites, knowing that he will react.  He reported that his PTSD causes decreased work efficiency; for example, he completes cuts with saws very slowly so that he can be safe while at the same time able to observe what is going on around him.  The Veteran also gave an account of his PTSD symptoms.  He reported to being easily angered for no reason; nightmares; avoidance of places and people who look Middle Eastern; he does not like crowds or feeling like someone is in his personal space; he sits in the back of class so that he can see everyone in front of him; he has experienced two bad flashbacks; he has lost interest in some former hobbies and recreational activities; he keeps a loaded weapon nearby; he finds it harder to visit with friends; and sudden sharp noises bother him.

In the April 2010 VA Form 9, the Veteran reported that he has issues with test taking in school and has to take his tests in a room by himself so as to avoid crowds.

A February 2011 mental health consult showed that the Veteran reported being tired from a lack of sleep.  He presented with a flat affect and seemed guarded.  The author also noted emotional numbing.  A GAF score of 50 was assigned.

In April 2012, the Veteran underwent a VA examination.  PTSD was diagnosed and a GAF score of 45 was assigned.  The examiner indicated that the Veteran experiences occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The examiner wrote that symptoms of intrusive memories, flashbacks, irritability, hypervigilance, nightmares, avoidance of other ethnicities, and parasomnias were related to PTSD, as opposed to residuals of a TBI.  Additional PTSD symptoms noted in the examination report were anxiety, suspiciousness, chronic sleep impairment, and difficulty in adapting to stressful circumstances, including in work or a work-like setting.

In terms of occupational functioning, it was noted that the Veteran switched careers from construction to being a diesel mechanic.  The Veteran reported that this job was easier as it required less memorization.  Nonetheless, he reported that his boss arranged for him to carry a booklet of information regarding what weight oils are needed in certain circumstances because he tends to forget this information.  It was also recorded that the Veteran's discomfort and hypervigilance in groups of people can be disruptive in work and social settings.  His problems of unrestful sleep can affect performance at work.  His cursing and sleep walking at night have disturbed his wife.

In January 2014, the Veteran underwent another VA examination.  The examiner noted that he was unable to review the entire claims file, and only reviewed select prior treatment records.  The examiner also noted that a comprehensive examination would require repeat psychological testing, which the Board notes was never performed by this examiner.  An April 2014 addendum opinion indicated that the examiner was able to review the electronic claims file and that after such review was completed, the findings or determinations from the January 2014 VA examination report were still accurate.

The examination report indicated that the Veteran is married with three children.  He went to school in 2010 for an associate's degree in diesel and industrial technology, which he completed in 2012.  He has worked as a diesel mechanic since graduation.  The Veteran complained of continued nightmares, which his wife describes to him as "night terrors."

The examiner wrote that the Veteran continues to have sleep disturbances and distressing intrusive memories, which are worse these days due to news from current wars.  The Veteran continues to have flashbacks, more often now than in 2012 because of interactions with other veterans on social media.  The Veteran still has intense psychological distress (tachycardia, agitation, feelings of need to fight or flee) at exposure to cues that resemble an aspect of the trauma.  This symptom was noted to be better than in 2012, because the city in which the Veteran lives is less crowded and has less people who look to be of Middle Eastern descent.  The Veteran still has hypervigilance.  He still avoids activities, people, and places.  For example, he does not like to go to Denver, Colorado because there are too many people that look like they could be Middle Eastern.  The Veteran also reported that he still goes shooting (for sport).  The examiner wrote that, based on the interview and notes, it seems that the Veteran felt detached from others.  He tends to isolate from his family, but he still has loving feelings for them.  The Veteran also still exhibits hypervigilance, anxiety, suspiciousness, difficulty concentrating, memory problems, and exaggerated startle response.

In April 2016, the Veteran underwent a VA examination.  The examiner indicated that symptoms of PTSD and residuals of TBI could not be separated as there was no scientific method for doing so.  The examiner determined that the Veteran's PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.

The only symptom identified in the examination report was anxiety.  The Veteran reported that he does not have many friends.  He reported that after service "everyone just went their own ways."  He reported that he does still consider himself close with fellow veterans he can call up.  He reported that his idea of a good time is going to someone's house and having coffee and visiting.  In terms of occupational functioning, the Veteran reported that he works for the county as a journeyman diesel mechanic.  He reported that he is motivated and likes his career, but is looking for a new, more fulfilling job.  He reported that his peers are not as motivated to excel in their job.  He did report to getting along with coworkers and supervisors, but admitting that he occasionally gets confrontational; he denied any related complaints or reprimands regarding work performance.  The Veteran also reported that he seeks no formal treatment for his psychiatric problems.  He does independently read some self-help books and he tries to follow some of the given exercises.

The Veteran seeks an initial evaluation in excess of 30 percent for PTSD.  For the reasons that follow, the Board finds that an evaluation in excess of 30 percent is not warranted.

Preliminarily, the Board notes that in reviewing the evidence of record, symptoms of memory loss, concentration, and difficulty in understanding complex commands have been attributed to both PTSD and service-connected residuals of a TBI.  Several medical professionals have commented as to whether these symptoms may be separated from one disability or the other, and the Board notes that in rating these disabilities, the same manifestations cannot be considered in both evaluations due to the rule against pyramiding.  See 38 C.F.R. § 4.14 (the evaluation of the same manifestations under different diagnoses is to be avoided).

The November 2009 VA examination report shows that the reviewing psychologist attributed the symptoms to PTSD because, as the examiner explained, the onset of the symptoms was not contemporaneous with the in-service traumatic brain injury and such a delayed onset was more consistent as being related to PTSD.  It is noted that this examiner did not conduct formal neuropsychological testing because the examiner did not believe that the Veteran's symptom presentation was characteristic of a mild TBI.  A November 2009 VA examination report for residuals of TBI also shows these symptoms were attributed to PTSD based on the examiner's finding that there was no clear evidence on evaluation to suggest posttraumatic injury - in other words, the examiner did not believe that the Veteran had any residuals of a TBI.  

A July 2012 VA examination report indicated that these symptoms should be considered as residuals of a TBI.  The examiner's conclusion was based on objective cognitive testing completed in April 2012, and the examiner disagreed with the November 2009 private VA examiner's opinion because cognitive testing had not been taken into consideration at the time.  A January 2014 VA examination report indicated that these symptoms can be attributed to both the PTSD and residuals of a TBI; however, that examiner wrote that for a more comprehensive review, he would need to repeat psychological testing, which was never done.  An April 2016 VA examination report for PTSD indicated that it was scientifically impossible to separate these symptoms from either disability.  Lastly, a May 2016 VA examination report for residuals of a TBI attributed these symptoms to the TBI, without providing an explanation or considering that they may be related to PTSD.

Upon review of these differing opinions, the Board is persuaded by the July 2012 VA examiner's opinion because it is based on the prior evidence of record and objective cognitive testing.  The November 2009 private VA examiner's opinion is less probative because cognitive and neuropsychological testing were not performed or considered.  The opinion provided in the November 2009 VA examination report for residuals of a TBI is less probative because it is based on a finding that the Veteran has no residuals of a TBI, which, even at the time, was not factually accurate based on the evidence of record.  The April 2014 VA examination report opinion is less probative because the examiner admitted to requiring additional psychological testing to be able to provide a more comprehensive exam.  The April 2016 VA examination opinion did not attempt to separate the overlapping symptoms.  And, the May 2016 VA examination report opinion is less probative because it did not provide an explanation for attributing these symptoms to the TBI or consider whether they may be related to PTSD.  Accordingly, the Board finds that the evidence weighs in favor of attributing the symptoms of memory loss, concentration, and difficulty in understanding complex commands to the Veteran's TBI.  Therefore, these symptoms will not be considered in the evaluation of PTSD.  See 38 C.F.R. § 4.14.

The Veteran's PTSD was evaluated in VA examinations dated November 2009, April 2012, January 2014, and April 2016, and he also received VA and private treatment intermittently.

The clinical findings from these medical records show the PTSD primarily manifested with the following symptoms: nightmares, occurring multiple times a week, without recollection of their substance after awakening, and sometimes including parasomnias, such as sleep walking; occasional intrusive memories and/or flashbacks; intense psychological distress (tachycardia, agitation, feeling of need to flight or flee) related to exposure to internal or external cues that remind the Veteran of past traumatic events; hypervigilance or suspiciousness, particularly in social settings or around large groups of people or people appearing to be of Middle Eastern ethnicity; exaggerated startle response; anxiety; a tendency to isolate from others, including his family, and a feeling of detachment from others; occasional flattened affect; and intermittent feelings of depressed mood.

On examinations, the Veteran was appropriately dressed and groomed.  His ability to relate was normal and his speech was spontaneous.  He showed good judgment and insight.  Additionally, on all examination except for one conducted in January 2014 to evaluate residuals of a TBI, the Veteran presented as oriented in all spheres.  With regard to the January 2014 examination, the Board notes that the examiner marked: "occasionally disoriented to one of the four aspects of orientation."  The Board finds this examination to be an outlier.  While the Veteran may become disoriented when he has an intense psychological reaction to internal or external cues that remind him of trauma; however, the evidence of record does not show such disorientation to be a regular problem and the Veteran has reported to not experiencing perceptual disturbances.  Rather, the record reflects that he has been generally alert and oriented, with normal functioning and behavior.  Thus, while there may be acute disturbances at times, these do not appear to result in significant or severe impairment with respect to the Veteran's overall occupational and social functioning.  See 38 C.F.R. § 4.2 ("It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.").

In terms of occupational impairment, the effects of PTSD were relatively minor.  The Veteran's hypervigilance and anxiety in crowds has at time affected him at work and school.  He has also become confrontational or irritable around others in work and school settings, though this has not resulted in any complaints or reprimands.  His nightmares have, at least to some extent, contributed to unrestful sleep which impacts his performance during the day.  He previously worked in construction, mainly as a framer, and frequently moved from job to job based on the availability of work.  His cognitive impairments, which are not considered in this evaluation, eventually led him to stop working construction and seek further education, which resulted in the completion of an associate's degree in diesel and industrial technology.  Since completion of that degree in 2012, he has worked as a diesel mechanic and is satisfied with his profession.  He complains of the relative complacency of his coworkers and, for this reason, he is seeking another job and appears to be ambitious.

In terms of social functioning, the effects of PTSD are more pronounced.  The Veteran tends to isolate from others, including his family (wife and four young children), though he still loves them.  This isolation is not severe; for example, the Veteran has reported that he still has some veteran friends that he can call and that his idea of a good time is visiting someone's house and having coffee with them.  He also mentioned that he gets along well with his wife's family.  The Veteran has withdrawn from some former hobbies and recreational activities, such as hockey and horseback riding, but still enjoys shooting guns (for sport).  He will go out to restaurants to eat, but due to his anxiety, hypervigilance, and suspiciousness, he tends to sit in a position with a clear view of those around him and the entrance way.  The Veteran has also reported to getting along well with supervisors and coworkers in the jobs he has held.

The Veteran and his spouse have also provided lay statements describing the Veteran's PTSD symptomatology and resultant functional impairment.  See, e.g., March 2010 notice of disagreement and October 2009 buddy statement from spouse.  The Board finds that these statements are generally consistent with the symptomatology and functional impairments identified in the medical examinations and treatment records, as discussed above.  Apart from that discussed above, in the October 2009 buddy statement; the Veteran's spouse described the Veteran's sleep habits as being "night terrors."  She indicated that while he sleeps and has nightmares, he mumbles and/or makes statements in reference to combat, he moves around, and he whimpers.  In the March 2010 notice of disagreement, the Veteran related that in work settings, his coworkers have on occasion purposely tried to startle him, knowing that he can be "jumpy."  He also reported that his hypervigilance results in him working slower so that he can both accurately complete his tasks and pay attention to his surroundings.  The Veteran also reported that he keeps a loaded gun by his side or in his truck.  During a November 2009 private evaluation, the Veteran also reported to occasionally swerving his car away from trash on the side of the road so as to avoid a potential explosion.

Medical professionals have determined that the Veteran's PTSD results in, at worst, occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal.  See April 2016 and April 2012 VA examination reports.  

The Board has also considered the GAF scores of record.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) ("GAF is a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health-illnesses.'") (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed., at 32 (1994)).  The examiner who conducted the November 2009 private psychological examination assigned a GAF score of 62, indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some mild difficulty in social, occupation, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A February 2011 mental health consult and the April 2012 VA examination report showed GAF scores of 50 and 45, respectively, indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  More recent examinations did not provide a GAF score, though the Board notes the use of the GAF scale was discontinued in the most recent version of the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 5th ed., published in 2013.  

Based on consideration of all of the evidence of record, the Board finds that the Veteran's PTSD occupational and social impairment more nearly approximate the criteria corresponding to a 30 percent rating.  38 C.F.R. §§ 4.2, 4.7, 4.130, DC 9411.  This conclusion is based, in part, on the findings of the medical examiner's regarding the Veteran's overall level of occupational and social impairment.  The Board further finds that the overall nature, frequency, severity, and duration of the Veteran's PTSD symptoms throughout the course of the appeal is also consistent with the symptoms listed in the 30 percent rating criteria that would be expected to produce occupational and social impairment of no more than mild to moderate magnitude.  Thus, a 30 percent rating is warranted.

The Board has considered whether a rating higher than 30 percent is warranted at any point during the appeal period, but finds that neither the Veteran's symptoms nor occupational and social impairment more nearly approximate the criteria for a 50 percent evaluation.  A few of the Veteran's PTSD symptoms correspond to such a level of impairment.  These include flattened affect, disturbances of motivation and mood, and, arguably, a difficulty in establishing and maintaining effective social relationships.  However, the Veteran has been able to establish and maintain effective relationships with his coworkers and family and he does have a few friends, though he does have some difficulties in this area.  However, the limited severity of these symptoms, their only occasional frequency, and the absence of additional symptoms indicative of greater impairment, weighs against the assignment of a higher rating.  The Board also acknowledges that some examiners have assigned GAF scores that indicate a higher level of occupational and social impairment has been present; however, when viewed in context of the other evidence of record, the Board has found that these GAF scores are inconsistent with the Veteran's symptomatology and his and his spouse's own accounts of his disability.  Moreover, the GAF score of 45, provided by the April 2012 VA examiner, is also inconsistent with the symptomatology identified in that examination, as well as the overall level of occupational and functional impairment. Thus, the Board finds the GAF scores to be of minimal probative value.  Accordingly, the Board finds that the preponderance of the evidence weighs against the assignment of a higher, 50 percent rating; there is no doubt to be resolved; a higher rating is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.  

The Board has also considered the application of staged ratings; however, as the Veteran is rated 30 percent for the entire appeal period, and because at no point has his PTSD more nearly approximated the criteria for a 50 percent rating, the assignment of staged ratings is not warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

B.  Evaluation of TBI

Legal Framework

Residuals of a TBI are evaluated under 38 C.F.R. § 4.124a, DC 8045.  They are rated in proportion to the impairment of motor, sensory, or mental function.  38 C.F.R. § 4.124a.

Under DC 8045, there are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, DC 8045.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id.

Evaluate emotional/behavioral dysfunction under §4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  38 C.F.R. § 4.124a, DC 8045.

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Id.

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under §4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  38 C.F.R. § 4.124a, DC 8045.

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.  Id.

Evaluation of Cognitive Impairment and Subjective Symptoms requires consideration of the table "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified", which contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100 percent evaluation if "total" is the level of evaluation for one or more facets.  Id.

If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.  Id.

For the facet memory, attention, concentration, executive functions, a "0" level of impairment is assigned with no complaints of impairment. A "1" level is assigned with complaint of mild memory loss (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, finding words or often misplacing items), attention, concentration or executive functions, but without objective evidence on testing.  A "2" level is assigned with objective evidence on testing of mild impairment.  A "3" level is assigned with objective evidence on testing of moderate impairment.  A "total" level is assigned with objective evidence on testing of severe impairment.

For the facet judgment, a "0" level of impairment is assigned for normal judgment. A "1" level is assigned with mildly impaired judgment; for complex or unfamiliar decisions, occasionally unable to identify, understand and weigh the alternatives, understand the consequences of choices, and make a reasonable decision. A "2" level is assigned with moderately impaired judgment; for complex or unfamiliar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision, although has little difficulty with simple decisions. A "3" level is assigned with moderately severely impaired judgment; for even routine and familiar decisions, occasionally unable to identify, understand, weigh the alternatives, and make a reasonable decision. A "total" level is assigned with severely impaired judgment; for even routine and familiar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision; for example, unable to determine appropriate clothing for current weather conditions or judge when to avoid dangerous situations and activities.

For the facet social interaction, a "0" level of impairment is assigned when social interaction is routinely appropriate.  A "1" level is assigned when social interaction is occasionally inappropriate.  A "2" level is assigned when social interaction is frequently inappropriate.  A "3" level of impairment is assigned when social interaction is inappropriate most or all of the time.

For the facet orientation, a "0" level of impairment is assigned when always oriented to person, time, place and situation.  A "1" level is assigned when occasionally disoriented to one of the four aspects of orientation.  A "2" level is assigned when occasionally disoriented to one of the four aspects of orientation or often disoriented to one aspect of orientation.  A "3" level is assigned when often disoriented to two or more of the four aspects of orientation.  A "total" level is assigned when constantly disoriented to two or more of the four aspects of orientation.

For the facet motor activity, (with intact motor and sensory system) a "0" level of impairment is assigned for normal motor activity.  A "1" level is assigned for motor activity that is normal most of the time but mildly slowed at times due to apraxia (inability to perform previously-learned motor activities despite normal motor function).  A "2" level is assigned for motor activity mildly decreased or with moderate slowing due to apraxia.  A "3" level is assigned for motor activity moderately decreased due to apraxia.  A "total" level is assigned for motor activity severely decreased due to apraxia.

For the facet visual spatial orientation, a "0" level of impairment is assigned when normal.  A "1" level is assigned when mildly impaired: occasionally gets lost in unfamiliar surroundings; has difficulty reading maps or following directions; is able to use assistive devices such as GPS (global positioning system).  A "2" level is assigned when moderately impaired: usually gets lost in unfamiliar surroundings; has difficulty reading maps, following directions and judging distance; has difficulty using assistive devices such as GPS.  A "3" level is assigned when moderately severely impaired: gets lost even in familiar surroundings; unable to use assistive devices such as GPS.  A "total" level is assigned when severely impaired: may be unable to touch or name own body parts when asked by the examiner, identify the relative position in space of two different objects, or find the way from one room to another in a familiar environment.

For the facet subjective symptoms, a "0" level of impairment is assigned for subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family of other close relationships (examples are mild or occasional headaches or mild anxiety).  A "1" level is assigned with three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family of other close relationships (examples of findings that might be seen at this level of impairment are intermittent dizziness, daily mild-to-moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light).  A "2" level is assigned with three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or, work, family of other close relationships (examples of findings that might be seen at this level of impairment are marked fatigability, blurred or double vision, headaches requiring rest periods during most days).

For the facet neurobehavioral effects, a "0" level of impairment is assigned for one or more neurobehavioral effects that do not interfere with workplace interaction or social interaction. Examples of neurobehavioral effects are: irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability.  Any of these effects may range from slight to severe, although verbal and physical aggression are more likely to have a more serious impact on workplace interaction and social interaction than some other effects.  A "1" level is assigned with one or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them.  A "2" level is assigned with one or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both but do not preclude them.  A "3" level is assigned with one or more neurobehavioral effects that interfere with or preclude workplace interaction, social interaction, or both on most days or that occasionally require supervision for safety of self or others. 

For the facet communication, a "0" level of impairment is assigned when able to communicate by spoken or written language (expressive communication) and to comprehend spoken and written language.  A "1" level is assigned when comprehension or expression, or both, of either spoken or written language is only occasionally impaired; can communicate complex ideas.  A "2" level is assigned with inability to communicate either by spoken language, written language, or both, more than occasionally but less than half the time, or to comprehend spoken language, written language, or both, more than occasionally but less than half the time; can generally communicate complex ideas.  A "3" level is assigned with inability to communicate either by spoken language, written language, or both, at least half the time but not all the time, or to comprehend spoken language, written language, or both, at least half the time but not all the time; may rely on gestures or other alternative modes of communication; able to communicate basic needs.  A "total" level is assigned for complete inability to communicate either by spoken language, written language, or both, or to comprehend spoken language, written language, or both; unable to communicate basic needs.

For the facet consciousness, a "total" level of impairment is assigned for persistently altered state of consciousness, such as vegetative state, minimally responsive state, and coma. 

DC 8045 also contains five notes.  38 C.F.R. § 4.124a, DC 8045, Notes (1)-(5).

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under DC 8045.

Note (5): A veteran whose residuals of TBI are rated under a version of § 4.124a, DC 8045, in effect before October 23, 2008 may request review under DC 8045, irrespective of whether his or her disability has worsened since the last review.  VA will review that veteran's disability rating to determine whether the veteran may be entitled to a higher disability rating under DC 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For the purposes of determining the effective date of an increased rating awarded as a result of such a review, VA will apply 38 C.F.R. § 3.144, if applicable.

Facts and Analysis

A VA treatment record dated in October 2008 shows the Veteran's neurobehavioral symptoms were evaluated.  The Veteran denied symptoms of dizziness, loss of balance, loss of coordination, headaches, nausea, vision problems, sensitivity to light, change in taste or smell, change in appetite, or fatigue.  He reported a mild sensitivity to noise and mild problems with making decisions.  The Veteran endorsed moderate feelings of depression or sadness.  He also endorsed a severe hearing difficulty, numbness or tingling in parts of the body, poor concentration, difficulty falling or staying asleep, and feeling anxious or tense.  He also reported very severe symptoms of forgetfulness and irritability.  The evaluating clinician indicated that these symptoms have had a moderate effect on the Veteran's functioning, particularly his problems with memory loss at and away from work.  With regard to work, the Veteran reported that he works in construction and he has to write down measurements or else he will forget them.

An October 2009 letter from a private licensed professional counselor showed that the Veteran's TBI resulted in short term memory loss, difficulty with concentration, emotional changes, and irritability.  The author noted that he had seen the Veteran in three weekly individual outpatient therapy sessions and that, if the Veteran's problems worsened, then he should have neurological testing performed.

In an October 2009 statement in support of claim, the Veteran reiterated his problems with short-term memory loss, noting that sometimes he cannot even remember what he had for breakfast.

The Veteran underwent a VA examination in November 2009.  The Veteran reported that he carries around a notepad in order to improve memory.  He reported that his memory problems have been stable and is not sure that there is any progression.  He also was not sure if the memory changes were constant or if they come and go, but the examiner noted that they were described as moderately severe memory impairment.  The memory problems cause forgetfulness at work and he has to write down numbers and formulas.  The memory problems also occasionally interfere at home, as exemplified by forgetting to get groceries.  The Veteran denied headaches, depression and difficulty with concentration.  He described some dizziness if he stands quickly, but noted that it goes away after a few seconds.  He described mild fatigue occasionally, and mild malaise.  He reported that he gets bored easily and his mind wanders; therefore, he has decreased attention.  He described tinnitus when in quiet locations, but if there was background noise then he could not hear the ringing.  He denied weakness or paralysis, or difficulty with mobility or balance.

The examiner wrote that the Veteran's judgment, social interactions, orientation, motor activity, and visuospatial orientation were all normal.  The examiner wrote that the Veteran's subjective symptoms do not interfere with his work significantly or his instrumental activities of daily living.  With regard to interference with work, the examiner acknowledged the Veteran's assertions, but also noted that the Veteran had been employed without difficulty for several years.  The examiner also acknowledged that the Veteran's mild malaise might interfere with his workplace and social interactions.  The examiner noted that the Veteran is able to communicate by spoken and written language and comprehend spoken and written language without difficulty.  The examiner added that the Veteran's consciousness was normal.  The examiner reported that the Veteran was sent for neurological testing which was otherwise nonfocal.  The examiner concluded that the symptoms complained of were less likely than not related to or caused by TBI.

In the March 2010 notice of disagreement, the Veteran provided lay examples of difficulty with various cognitive impairment facets.  See 38 C.F.R. § 4.124a, DC 8045, "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  With regard to the memory, attention, concentration, and executive functions facet, the Veteran wrote, generally, that he will forget to take with him items from home when he leaves the house.  With regard to the social interaction facet, the Veteran wrote that he has a lack of interest in hobbies and recreational activities, which creates a lack of social interaction, and that he also puts unwanted distance between himself and his friends.  With regard to the subjective symptoms facet, he reported that he bounces his knees, taps his fingers, and peers around; all signs of anxiety.  He reported that he is hypersensitive to sound.  He reported that he has tinnitus and dizziness.  He reported that he has occasional headaches.  He reported that he has irritability and anger outbursts.  The Veteran also listed some general residuals he experiences due to his TBI: dizzy spells three times a week; lights are much brighter, sometimes to the point of giving me a headache; poor memory for day-to-day things; very poor concentration, making studying and homework difficulty; he is easily distracted; he gets mad at little things; he gets frustrated due to his memory problems; he has frequent ringing in his ears; and he rarely feels rested.

In a March 2010 outpatient social work note, it was recorded that the Veteran reported to continued memory issues, including difficulty with organizing and sequencing.

A May 2010 occupational therapy consult record included a checklist for visual-perceptual defects.  The Veteran reported that he sometimes walks into people walking beside him; that he experiences ringing in his ears; that he has a hard time finding objects that are in plain sight; that excessive crowd noise makes him nervous; that he has trouble finding things on store shelves; that he is nervous while driving in his car in traffic; that he sees things in his peripheral vision that are not really there; that he has trouble driving at night and the bright headlights of other cars bother him; that he has memory problems; and that he gets dizzy when standing or sitting up too quickly.  The assessment provided by the examiner indicated that the Veteran's demonstrated subjective symptoms consistent with mild cognitive impairment and mild visual perceptual skills impairment.

In April 2012, the Veteran underwent a VA TBI examination; an addendum medical opinion was authored the same month.  In the VA examination report, the Veteran's residuals of a TBI were characterized as mild and stable.  The examination report noted no history of: balance and coordination problems; autonomic dysfunction; weakness or paralysis; mobility problems; ambulatory problems; malaise; bowel problems; bladder problems; erectile dysfunction; hypersensitivity to light or sound; vision problems; problems with speech or difficulty swallowing; decreased sense of taste or smell; endocrine dysfunction; or cranial nerve dysfunction.  Headache symptoms were noted.  It was recorded that the Veteran has sleep disturbances, to include restless sleep with parasomnias, and mild to moderate fatigue.  The examination report noted a current diagnosis of PTSD and psychiatric symptoms of anxiety.  The report also noted cognitive symptoms of decreased attention, difficulty concentrating, and difficulty with executive functions.  The report showed that the Veteran has neurobehavioral symptoms of irritable and labile, and that he also has tinnitus.  

The Veteran underwent cognitive testing in connection with this examination and thereafter, an addendum opinion was authored.  The examiner noted that the results of the various cognitive tests indicated that the Veteran did indeed have residual effects or cognitive sequelae of one or more TBI.  The examiner further noted that the Veteran worked diligently upon testing and the test results were considered valid.  Memory testing was discontinued due to the Veteran's limitation with stress and frustration tolerance as he became labile and teary when unable to recall simple word lists.  The Veteran's performance on the Trial Making Test reflected moderate or greater impairment in terms of executive functioning related to processing speed and ability to shift cognitive set or perspective.  His range of performance on the Symbol Digit Modality reflected inefficiencies in cognitive processing.  Additional testing for visual-spatial abstract reasoning was below what was expected given his education level and occupational achievement to function as squad leader in combat.  

Overall, the examiner determined that tests sensitive to the anterior regions of cerebral functioning demonstrated problems in attention and concentration, planning, processing speed, and easily shifting cognitive set; however, when the Veteran was afforded time to process information and was not under time constraints then he performed better.  The examiner wrote that this level of cognitive functioning was lower than that which would be expected of an infantry squad leader functioning in a modern warfare combat environment, and that performance on these tests was not consistent with the results that would be expected of one who would be able to enter military service and complete training.  The examiner wrote that the scores obtained in this evaluation indicated that the Veteran is likely to experience occupational, educational, and social-interpersonal effects in that living in fast-paced environments or working in high pace settings are filled with errors, increased tension and irritability, and reduced stamina.  In terms of an overall evaluation, the examiner wrote that the scores were in the range of mild to moderate.

In July 2012, the Veteran underwent another VA examination.  The examiner wrote that the Veteran's psychological problems and his tinnitus were residuals of the TBI.  The examiner evaluated each of the ten cognitive impairment facets listed in 38 C.F.R. § 4.124a, DC 8045, "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  The examiner found the social interaction, orientation, motor activity, and consciousness facets were normal, or without impairment.  It was recorded that the Veteran has a complaint of mild loss of memory, attention, concentration, or executive functions, but without objective evidence on testing.  Judgment and visual spatial orientation were noted as mildly impaired.  For the subjective symptoms facet, it was noted that the Veteran has three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  For the neurobehavioral effects facet, it was noted that the Veteran has one or more neurobehavioral effects that occasionally interfere with work-place interaction, social interaction, or both, but do not preclude them.  For the communication facet, it was noted that comprehension or expression, or both, of either spoken language or written language is only occasionally impaired.

The July 2012 examiner remarked that the Veteran's cognitive impairments do impact him at work and that he has switched careers to one where he does not have to pay as close of attention to critical physical measurements.  The examiner also opined that based on objective testing, the Veteran's cognitive problems were related to his TBI rather than his PTSD. 

In January 2014, the Veteran underwent a VA examination.  The examiner evaluated each of the ten cognitive impairment facets listed in 38 C.F.R. § 4.124a, DC 8045, "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  The examiner found to be normal, or without impairment, the judgment, communication, and consciousness facets.  The examiner marked that there was objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment.  The examiner noted that social interaction is occasionally inappropriate.  The examiner noted that the Veteran is occasionally disoriented to one of the four aspects of orientation (person, time, place, and situation.)  The examiner marked that visual spatial orientation is mildly impaired.  For the subjective symptoms facet, it was noted that the Veteran has three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  For the neurobehavioral effects facet, it was marked that the Veteran has one or more neurobehavioral effects that occasionally interfere with work-place interaction, social interaction, or both, but do not preclude them.

As to residuals of TBI, the examiner indicated that the Veteran experiences hearing loss and/or tinnitus, dizziness/vertigo, and a mental disorder.  In terms of the functional impact of TBI, the examiner wrote that the Veteran has memory problems, especially with learning new material, and problems with organizing complex tasks.

In May 2015, the Veteran was seen in the traumatic brain injury clinic at the Minneapolis, Minnesota, VA medical center.  He reported difficulty with short-term memory, dizziness, mood changes, sleep impairment, and vision changes.  A March 2016 TBI progress note shows that the Veteran also reported occasional blurry vision and significant light sensitivity which was worsening over the last six months.  He denied any double vision, fatigue, eye pain, or depth perception.

In May 2016, the Veteran underwent his most recent VA examination.  The examiner evaluated each of the ten cognitive impairment facets listed in 38 C.F.R. § 4.124a, DC 8045, "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  The examiner marked that the Veteran has a complaint of mild memory loss, attention, concentration, or executive functions, but without objective evidence on testing.  Each of the other nine facets were marked as normal.  The examiner indicated that the Veteran has no other residuals of TBI.

The Veteran residuals of a TBI are rated as 10 percent prior to January 7, 2014; and rated as 70 percent thereafter.  Based on a review of the evidence of record, the Board finds that a 70 percent rating is warranted for the entire appeal period.

The Board's conclusion is based on a finding that the Veteran's residuals of TBI include cognitive impairment in the form of objective evidence on testing of moderate impairment of memory, attention, concentration, or executive function resulting in moderate functional impairment, corresponding to a level of impairment of 3 in 38 C.F.R. § 4.124a, DC 8045, "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Paramount to this finding was the objective cognitive testing completed in connection with the April 2012 VA examination, which determined that the Veteran's cognitive defects in these areas were in the range of mild to moderate.  The Board notes that the January 2014 VA examination report also indicated that there was objective evidence on testing of moderate impairment of memory, attention, concentration, or executive function resulting in moderate functional impairment.  

The Board acknowledges several VA examinations that showed a lesser level of impairment in the memory, attention, concentration, or executive function facet.  For example, the November 2009 VA examination report indicated that the Veteran's memory problems were mild and less likely associated with a TBI; this finding stood in contrast to the remaining evidence of record.  The July 2012 VA examination report presented findings corresponding to a lesser level of impairment in this facet; however, its finding was inaccurate in that it stated that deficits in memory, attention, concentration, or executive function were not shown on objective testing - at that point, these deficits had been shown on objective testing.  And, most recently, the May 2016 VA examination report reached the same conclusion as the July 2012 examiner; this finding is inadequate for the same reason - there was objective evidence of impairment on testing.

Thus, the Board will resolve all reasonable doubt in favor of the Veteran to find that for the period prior to January 7, 2014; there is objective evidence of moderate impairment of memory, attention, concentration, or executive function resulting in moderate functional impairment.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  This finding corresponds with a level of impairment of 3 in 38 C.F.R. § 4.124a, DC 8045, "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table, which warrants a 70 percent rating.

The Board has considered whether an even higher, 100 percent rating is warranted for the period prior to January 7, 2014; or at any point thereafter.

A 100 percent rating is available where one of the facets corresponds to a total level of impairment; the Board notes that a total level of impairment is not available for the subjective symptoms or neurobehavioral effects facets.  At no point during the appeal period, however, have any of these facets been recorded at such a level of impairment.  The Board also notes that none of the other facets, other than the memory, attention, concentration, or executive function facet, have approximated a level of impairment of 3.  Accordingly, there is no doubt to be resolved, a higher, 100 percent rating is not warranted for the entire appeal period.

The Board has considered the assignment of staged ratings; however, because the Veteran is rated at 70 percent for the entire appeal period and at no point during the appeal period has his disability more nearly approximated the criteria for a 100 percent rating, the assignment of a staged rating is not warranted.  Hart, 21 Vet. App. at 505.  

Additionally, any TBI residuals with a distinct diagnosis may be evaluated separately under another diagnostic code rather than under 38 C.F.R. § 4.124a, DC 8045, "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table as long as the same manifestations are not the basis for more than one evaluation.  See 38 C.F.R. § 4.14.

Tinnitus is one such residual that does have a distinct diagnosis.  The Board notes that the Veteran is already service-connected for this disability and it is assigned the highest schedular rating available.

The Board acknowledges that the Veteran's treatment records contain notations of dizziness/vertigo as a residual of TBI.  The characterization of this problem as the disability of vertigo is a bit misleading.  There is no separate diagnosis of vertigo; rather, medical providers have simply used the terms dizziness and vertigo interchangeably.  Accordingly, a separate rating for vertigo is not warranted.

Similarly, examination reports show that the Veteran has a residual of headaches.  The disability of headaches has not been separately diagnosed; thus, a separate rating for headaches is not warranted.

The evidence does not demonstrate that the Veteran has any additional physical dysfunction as a residual of TBI.  The Veteran is rated separately for PTSD and that rating has been addressed by the Board above.  The Veteran does not have any additional neurobehavioral dysfunctions.

In conclusion, on the basis of the schedular rating criteria, the Veteran's residuals of a TBI warrant a 70 percent rating for the entire appeal period.  

C.  Extraschedular and TDIU Considerations

Although a case may be referred to the Director, Compensation Service, for consideration of an extraschedular rating, referral requires that there be symptoms not contemplated by the rating criteria.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In Yancy v. McDonald, the Court noted that when 38 C.F.R. § 3.321 (b)(1) is not specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted.  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).  Similarly, the Court stated "that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Yancy, 27 Vet. App. at 495; see Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). 

The Veteran's PTSD primarily manifests with symptoms of some social detachment, hypervigilance, exaggerated startle response, anxiety, nightmares, impaired sleep and mild to moderate occupational impairment.  As it pertains to the Veteran's PTSD, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant a particular evaluation; they are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan, 16 Vet. App. at 442-43.  Given the variety of ways in which the rating schedule contemplates occupational and social impairment for mental disorders, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  There is nothing exceptional about the Veteran's PTSD because the rating criteria reasonably describe his disability level and symptomatology.  See Thun, 22 Vet. App. at 115-16.  

As it pertains to the Veteran's TBI, the ten facets listed in 38 C.F.R. § 4.124a, DC 8045, "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table adequately consider the Veteran's residuals of TBI.  Residuals not considered therein, are separately evaluated under the appropriate diagnostic codes.  These include the Veteran's associated impaired memory and cognitive functioning, headaches, and tinnitus.  The Veteran's symptoms of headaches and dizziness do not warrant a separate evaluation under the diagnostic codes for vertigo and migraines because there were no separate and distinct diagnoses of the same.  Rather, these symptoms are contemplated under the subjective symptoms facet of 38 C.F.R. § 4.124a, DC 8045, "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  There is nothing exceptional about the Veteran's residuals of TBI, and the rating criteria reasonably described his disability level and symptomatology.  See Thun, 22 Vet. App. at 115-16.  

Accordingly, referral to the Director, Compensation Service for consideration of an extraschedular rating is not warranted.  

Finally, for the entire appeal period, the Veteran was either employed, in school, or unemployed due to the temporary unavailability of work and not for reasons due to his service-connected PTSD and TBI disabilities.  Thus, entitlement to a total disability rating based on unemployability has not been reasonably raised by the evidence of record.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


ORDER

An initial rating in excess of 30 percent for PTSD is denied.

For the period prior to January 7, 2014, an initial 70 percent rating for residuals of a TBI is granted.

For the period beginning January 7, 2014, a rating in excess of 70 percent for residuals of a TBI is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


